Citation Nr: 1518644	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of fracture of toes 2, 3 and 4 of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have been raised by the record.  The scope of a mental health disability claim, however, includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

In February 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

At his February 2015 hearing, the Veteran stated that the symptoms of his service-connected left foot disability have increased in severity.  Namely, the Veteran reported experiencing more pain in his left foot since he was last afforded a VA examination for the condition in October 2011.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected left foot disability, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See also Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also stated during his hearing that he was receiving ongoing mental health treatment from the Scranton Vet Center, and he most recently spoke to his counselor three weeks prior to his hearing.  The most recent Vet Center records associated with the claims folder are dated from December 2011.  Those records should be obtained on remand.  

The Veteran's military personnel records reflect that he served in Vietnam from November 1966 to August 1967.  He maintained during his hearing testimony that his duties included patrolling on guard and he was in fear for his life.  The Veteran was afforded a VA PTSD examination in October 2011 which did not result in a psychiatric diagnosis.  As the Board is remanding the claim to get outstanding treatment records which may include a diagnosis, another VA examination should be scheduled.  

Lastly, the Veteran was denied service connection for peripheral neuropathy of the bilateral upper and lower extremities in a September 2014 rating decision, and in October 2014, submitted a Notice of Disagreement.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since 2012.  After securing the necessary release, obtain these records, including from the Scranton Vet Center.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and likely etiology of all diagnosed psychiatric disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the Veteran's claimed in-service stressors related to the fear of hostile military or terrorist activity while serving in Vietnam are adequate to support a diagnosis of PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination.

3.  Then schedule the Veteran for a VA foot examination to assess the severity of the residuals of the fracture of toes 2, 3 and 4 of his left foot.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, residuals of the toe fractures.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then provide the Veteran a Statement of the Case for the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Only if the Veteran perfects an appeal should the claim then be certified to the Board.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


